TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00529-CV



        Forest North/Springwoods Co-Operative Recreation Association, Appellant

                                                  v.

      City of Austin; Marc Ott, City Manager; Sara L. Hensley, Director of Parks and
               Recreation; and Tom Nelson, Director of Aquatics, Appellees


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 11-1077-C368, HONORABLE BURT CARNES, JUDGE PRESIDING



                               DISSENTING OPINION


               I respectfully dissent. Because I would conclude that the trial court in the summary

judgment order disposed of all claims, even if it did so incorrectly, I would conclude that we have

jurisdiction over this appeal. See Ritzell v. Espeche, 87 S.W.3d 536, 538 (Tex. 2002) (per curiam)

(quoting Lehmann v. Har-Con Corp., 39 S.W.3d 191, 206 (Tex. 2001), for the principle of law that

“an order that expressly disposes of the entire case is not interlocutory merely because the record

fails to show an adequate motion or other legal basis for the disposition”).

               Alternatively, I would abate the case to the trial court for clarification of its order.

See Lehmann, 39 S.W.3d at 206 (“If the appellate court is uncertain about the intent of the order, it

can abate the appeal to permit clarification by the trial court.” (citing Tex. R. App. P. 27.2)).
                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Filed: June 27, 2013




                                              2